Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 1 of 39


                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK

 In re:                                      :
                                               Docket #16cv9517
   KLEEBERG, et al.,                         : 1:16-cv-09517-LAK-KHP

                         Plaintiffs,         :

             - against -                     :

   EBER, et al.,                             :
                                               New York, New York
                         Defendants.         : March 12, 2019

 ------------------------------------ :

                         PROCEEDINGS BEFORE
                 THE HONORABLE KATHARINE H. PARKER
           UNITED STATES DISTRICT COURT MAGISTRATE JUDGE

 APPEARANCES:

 For Plaintiffs:         BROOK & ASSOCIATIONS, PLLC
                         BY: BRIAN BROOK, ESQ.
                         100 Church Street, 8th Floor
                         New York, New York 10007

 For Defendants:         UNDERBERG & KESSLER, LLP
                         BY: COLIN D. RAMSEY, ESQ.
                         50 Fountain Plaza, Suite 320
                         Buffalo, New York 14202


 For Defendants -        JOHN HERBERT, ESQ.
 Wendy & Lester
 Eber:



 Transcription Service: Carole Ludwig, Transcription Services
                        141 East Third Street #3E
                        New York, New York 10009
                        Phone: (212) 420-0771
                        Fax: (212) 420-6007

 Proceedings recorded by electronic sound recording;
 Transcript produced by transcription service.
Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 2 of 39


 APPEARANCES (CONTINUED):

 For Defendants -        CALIHAN LAW PLLC
 Estate of Elliot        BY: ROBERT CALIHAN, ESQ.
 W. Gumaer, Jr.:         The Power Building, Suite 761
                         16 East Main Street
                         Rochester, New York 14614
    Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 3 of 39



                                       INDEX


                            E X A M I N A T I O N S

                                                 Re-      Re-
     Witness               Direct     Cross    Direct    Cross    Court

     None

                                 E X H I B I T S

     Exhibit                                                          Voir
     Number      Description                              ID     In   Dire

     None

1
     Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 4 of 39
 1                                                                     4

2                 THE CLERK:     Calling case 16cv9517, Kleeberg versus

3     Eber.    Counsel, please make your appearance for the record.

4                 MR. BRIAN BROOK:      Good afternoon, Your Honor,

5     Brian Brook for the plaintiffs .

6                 THE COURT:      Good afternoon.

7                 MR. COLIN RAMSEY:         Good a fternoon, Your Honor,

8     Colin Ramsey for the Eber defendants.

9                 THE COURT:      Good afternoon.

10                MR. JOHN HERBERT:         John Herbert for Wendy &

11    Lester Eber.

12                THE COURT:      Nice to see you.

13                MR. ROBERT CALIHAN:         Bob Calihan on behalf of

14    the Estate of Elliot Gumaer.

15                THE COURT:      Okay, nice to see you all.               All

16    right, I want to address a couple of the pending

17    motions. The first is the motion to intervene. I am

18    going to grant the motion to intervene and I’ll issue

19    a short decision on that.           With respect to the pending

20    motion to amend, I’d like to hear some additional

21    argument on that motion and I do have some questions

22    that I’d like the parties to address. So just as a

23    preview, defendants argue that some of the new claims

24    are time barred, and I’d like to understand when

25    you’re saying the claims, the statute of limitations
     Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 5 of 39
 1                                                                      5

2     began to accrue, and I’d like to better understand

3     when plaintiffs say that the claims accrued.                     So maybe

4     we can start with this motion to amend, and Mr. Brook,

5     could you explain when, the date when you think e ach

6     of the new claims accrued from a statute of

7     limitations standpoint?

8                 MR. BROOK:      Sure, Your Honor.         Well, as far as

9     the breach of fiduciary duty claims, and I think

10    there’s a few counts that encompass that, the

11    fiduciary tolling rule applies. And I don ’t believe

12    that the statute of limitations for those claims would

13    have begun to run until the fiduciary relationship was

14    terminated or openly repudiated. And I don’t think

15    there is any argument that there was some kind of open

16    repudiation where Lester Eber said I’m no longer a

17    fiduciary. So it’s when it terminated, and our

18    understanding is that it terminated when the trust was

19    terminated.       And although there is some dispute that

20    became apparent during recent depositions as to

21    whether the trust terminated, w hether Lester is still

22    a trustee, the latest that that could have occurred,

23    or earliest I guess is the way to put it, is, say,

24    February, 2017, when CNB filed its petition to

25    dissolve the trust, and that was after this lawsuit
     Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 6 of 39
 1                                                                     6

2     was filed, and I think these c laims certainly relate

3     back. But even if they didn’t, February, 2017, until

4     when we filed the proposed third amended complaint is

5     less than two years.

6                 THE COURT:      Okay, so the fraudulent, I mean

7     the breach of fiduciary duty, I have that the new

8     claims that you’re suggesting to add would be the

9     count three for unjust enrichment, count four to set

10    aside an unlawful transaction, count five seeking an

11    order for a new election of the board, count six, a

12    declaratory judgment, and count eight, aiding and

13    abetting breach of fiduciary duty and fraudulent

14    concealment. Those are the ones that I have as new, so

15    --

16                MR. BROOK:      I think it’s a little more

17    complicated than that, if I may explain?

18                THE COURT:      Okay.

19                MR. BROOK:      So the first two counts, or at

20    least the first one is breach of fiduciary duty.

21                THE COURT:      Right.

22                MR. BROOK:      Well, what used to be count one

23    has been split into two counts in order to separate

24    two different theories of breach of fiduciary duty for

25    clarity sake.
     Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 7 of 39
 1                                                                     7

2                 THE COURT:      Right.

3                 MR. BROOK:      So th ey both were in the original

4     complaint.

5                 THE COURT:      Right.

6                 MR. BROOK:      What happened for count one is

7     that additional transactions were added, including the

8     receipt of money for Lester Eber under a supposed

9     consulting agreement with Southern Wine and Spiri ts.

10    I think that’s the one that probably, if I had to

11    guess, was most contentious by the other side because

12    that consulting agreement was originally entered into

13    in 2007.      And so because it’s a breach of fiduciary

14    duty claim and we are seeking equitable r emedies such

15    as an accounting, which we’re still getting in pieces,

16    and it also includes disgorgement of the profits that

17    are received from that because it was essentially a

18    corporate opportunity that was usurped because this

19    was not even an acquisition or a merger, this was a

20    transaction where it was essentially a settlement

21    agreement between Eber Bros. and its competitor,

22    Southern, that had driven them out of business. And

23    Lester Eber, while remaining president and CEO of the

24    Eber Bros. companies, also ne gotiated this side deal

25    for himself. So it’s something where we’re seeking
     Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 8 of 39
 1                                                                     8

2     equitable remedies in addition to, not only under a

3     breach of fiduciary duty theory, but also under the

4     standards set, I think it’s in the new count four,

5     we’re citing the business corporation statute to set

6     aside transactions that were not properly taken by the

7     corporation.

8                 So those are interrelated and I don’t believe

9     that there is a statute of limitations that applies

10    for that kind of equitable remedy in this situation

11    where you’re setting aside a transaction. If it did,

12    it would be six years from the date when the fiduciary

13    relationship ended.

14                THE COURT:      Which you’re saying would be

15    February of 2017.

16                MR. BROOK:      At the absolute earliest. And

17    that, and the trust wasn’t ordered di ssolved by the

18    Court until June, 2017, but since it doesn’t matter,

19    let’s just say February.           And I think most of the

20    other transactions in there I think are all part of

21    what was in the original complaint, just spelled out

22    in more detail.

23                So going through the counts, and the faithful

24    servant doctrine, that was in the original complaint,

25    as well, it has been spelled out in more detail
     Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 9 of 39
 1                                                                     9

2     because I’m one of those lawyers that likes to have a

3     complaint that tells a little bit of a story and lets

4     people know where we’re going so that there is no

5     surprise, and hopefully settle the case. I don’t think

6     there is anything in that that was not fairly included

7     within the original ones.           But count, what used to be

8     count two, I believe, so the numbering being off is

9     why the Court is under the impression that everything

10    after count two is new, but, in fact, the fraudulent

11    concealment claim was in the original complaint, I

12    think that was count two. And the breach of --

13                THE COURT:      No, I know that fraudulent

14    concealment was in the prior complaint.

15                MR. BROOK:      Okay, sorry. And then I believe

16    that the aiding and abetting breach of fiduciary duty

17    was also in the original complaint, I think that was

18    count three.       And then count four, if member serves,

19    was the results for an accoun tant.

20                Unjust enrichment, you know, I don’t think

21    that the equitable, that we’re not equitable.

22    Fiduciary tolling would probably not apply to that

23    count. I probably don’t need it, so at the end of the

24    day I don’t know if I really care about that count,

25    just to be perfectly frank, having thought about it
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 10 of 39
 1                                                                  10

2    more. But we also have the argument that separate from

3    fiduciary tolling there were material facts about what

4    made the Southern transaction wrong and usurpation of a

5    corporate opportunity that we didn’t discovery until

6    discovery in this case. Most critically is the fact that

7    somehow this agreement between Eber Bros. and Southern

8    where Eber Bros. of New York agreed to go out of business

9    and not compete with Southern anymore, did not include any

10   provision against competition.        That wasn’t in the

11   agreement, that doesn’t make any sense, what kind of deal

12   do you have to get your competitor to go out of business

13   without a noncompetition clause?         Well the answer is that

14   they built it into Lester Eber’s consulting agreement, and

15   because Lester was remaining at the Helm of Eber Bros., it

16   was effectively precluding Eber Bros. and its remaining

17   operating entity, Eber Connecticut, from ever competing

18   with Southern, but paying Lester a loan for that, not

19   paying the company for giving up those future business

20   opportunities it might have had.

21             THE COURT:     What do you mean the loan, I thought

22   that the agreement was a consulting agreement?

23             MR. BROOK:      I misspoke, I meant consulting

24   agreement.    Apologize.      So the consulting agre ement

25   with Lester, that was what was given to him, you know,
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 11 of 39
 1                                                                  11

2    it was $600,000 a year for several years and then in

3    the years since it’s been $310,000 a year for sort of

4    untold consulting plus tens of thousands, if not

5    hundreds of thousands of dollars a year in various

6    reimbursements. So that money, we argue, is something

7    that because it all derives from this contract that

8    had this noncompetition clause that actually bound

9    Eber Bros., because of Lester Eber remaining at the

10   helm of Eber Bros., that that is a corporate asset.

11   And because that fact was concealed until discovery in

12   this case, the statute of limitations should not run

13   on that until discovery. And then we have the two -year

14   period after discovery to assert the claim.

15             THE COURT:      Are you contending that pay for

16   actual work performed under the consulting agreement

17   by Lester Eber individually, is a corporate asset?

18             MR. BROOK:      Not exactly, Your Honor . I think

19   that there is certainly a right to be paid for actual

20   work, the problem is the amount of mon ey being paid,

21   over $3 million dollars in five years for supposed

22   part time consulting.        And the fact that this contract

23   not only required some untold consulting, but also

24   included that noncompetition clause. And my reading on

25   these documents is that that is what this was really
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 12 of 39
 1                                                                  12

2    about, was about putting Eber Bros. down, but allowing

3    Lester to get that money because they still had so

4    many creditors at Eber Bros. that he wanted to avoid

5    the money going to the creditors, and instead going to

6    himself.    And that ’s ultimately what a lot of the

7    transactions in this case are about, is all the ways

8    in which Lester Eber and his daughter tried to get

9    money to go them instead of to the creditors, and

10   ultimately to the shareholders, as well, had those

11   creditors been paid off. And the exact numbers and all

12   that I don’t have off the tip of my fingers, but

13   that’s what that was about is that, you know, it’s

14   over $4.5 million that was paid to Lester Eber for

15   consulting with the competitor at the same time that

16   he was getting a salary from Eber Bros. for continuing

17   to work for them and preventing Eber Bros. from

18   potential business opportunities.

19              So that, regardless of the merits of that

20   claim but going to the statute of limitations, the

21   point is that the key fact, what makes it at least

22   inflated, we’re not necessarily asking for the whole

23   amount back but it’s certainly inflated, and the

24   inflated amount is because of that noncompetition

25   clause in the consulting agreement that was only
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 13 of 39
 1                                                                  13

2    discovered in the course of discovery in this case and

3    that was at the earliest sometime in late 2017. I

4    personally didn’t see it until mid-2018.

5              THE COURT:      And are you saying your clients

6    weren’t aware of the consulting agreement?

7              MR. BROOK:      They were aware of the consulting

8    agreement generally, but they did not know that the

9    consulting agreement is what included the prohibition

10   against competition.       And, in fact, Lester Eber misled

11   Dan Kleeberg at one point into making Dan Kleeberg

12   believe that he, as a former Eber employee, could not

13   start a business with Eber in the name of it because

14   there was a noncompetition clause with Southern.

15   Lester never told Dan Kleeberg that well only I,

16   Lester, am bound by that noncompetition clause. So

17   what it shows is Lester, himself, treated the

18   noncompetition cla use in his own personal consulting

19   agreement as something that was binding on the company

20   and the entire family that had worked with him. And it

21   was a corporate asset, it was something that he sold

22   off, because it just makes no sense for a corporation

23   to agree to go out of business, sell off its

24   inventory, give a lot of it to its competitor and not

25   include a noncompetition clause in those documents.
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 14 of 39
 1                                                                  14

2    What happened here was they modified it so that Lester

3    could get paid more, but that money was money that

4    should have gone to the company because it was a

5    corporate asset, its ability to operate.

6              THE COURT:      If the business is being sold and

7    going out of business essentially, what would be the

8    purpose of a noncompetition clause apart from the

9    individual owner of the seller?

10             MR. BROOK:      Well the whole business, only some

11   parts like Delaware and I think Ohio were being sold

12   to Southern. New York was going out of business and

13   then Eber Bros. was continuing in Connecticut. But

14   what happened was, and that was the Eber Connecticut

15   entity, and so this noncompetition clause in Lester’s

16   consulting agreement made it so that Eber Connecticut

17   and its affiliates, which included the parent

18   companies, could not ever try to go back out again and

19   do anything in New York or other s tates. And, in fact,

20   something we learned at a recent deposition, it’s not

21   in the third amended complaint, obviously, since this

22   was two weeks ago, is that apparently Lester Eber’s

23   son, David, went to work for Southern and they, rather

24   than Eber Bros. tryi ng to sell liquors and other

25   imported goods into New York that it was bringing in
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 15 of 39
 1                                                                  15

2    from abroad because they have an import business

3    aspect, as well, they were forced to go through

4    Southern to do that.       If it wasn’t for this

5    noncompetition clause, the compan y could sell wherever

6    it wanted, it wouldn’t have to go through Southern in

7    order to do something in New York. And so it is a

8    restriction on the business.          And the amount is

9    certainly inflated, because $600,000 a year for some

10   undocumented amount of, you k now, a few hours here and

11   there, is ridiculously inflated as a price. And some

12   of the evidence of that is that after five years, the

13   amount that Lester was being paid for consulting was

14   cut in half.

15             THE COURT:      Well what are you contending was

16   the motivation for the sale of the Eber Bros. New York

17   business and the other, outside of Connecticut, what

18   was the motivation for the sale?

19             MR. BROOK:      I’m sorry, there wasn’t a sale of

20   those assets and so -- there was no sale.              What

21   happened was the company agreed to shut down its

22   business and Lester Eber agreed to not compete with

23   Southern in his own personal contract.

24             THE COURT:      Right.

25             MR. BROOK:      So the money that should have gone
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 16 of 39
 1                                                                  16

2    to Eber for shutting down, to go to its creditors and

3    maybe go to shareholders if there was some left over,

4    Lester took for himself, and that’s what was wrong.

5    Because you can’t, whether it’s a merger, it’s an

6    acquisition, or you’re selling off parts of a

7    business, a corporate executive cannot say, okay, I’ll

8    give you this, but you gi ve me this on the side so

9    that I don’t have to give it to the company, even

10   though it’s the corporate asset.           Because the

11   corporate’s right to do business is what continued.

12   Maybe it would be a different situation if Lester had

13   resigned as Eber Bros. pres ident so that restrictions

14   on him for noncompetition did not carry over onto all

15   the Eber companies. But he remained, and he continued

16   to get a salary, a six -figure salary.

17             THE COURT:      It was my understanding that Eber

18   Bros. New York was not making any mon ey and that there

19   were significant debts, is that correct?

20             MR. BROOK:      Yes, there were significant debts.

21             THE COURT:      Do you know what the size of the

22   debts were at the time that it shut down?

23             MR. BROOK:      It’s one of the many things that I

24   have sought in discovery and it’s a little hard to

25   piece that together. I think -- the amount of the
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 17 of 39
 1                                                                  17

2    debts were substantial. The amount of, the money that

3    Lester had taken from Eber Bros. through this side

4    deal with Southern may very well have gone to pay the

5    company’s creditors, rather than to the shareholders.

6    It doesn’t matter who it would have ultimately gone to

7    because at the end of the day we’re asserting

8    derivative claims on behalf of the corporation. So

9    whether my client --

10             THE COURT:      Right, but how would the company,

11   what deal would have been entered into by Eber Bros.

12   that the money would have gone to it from Southern?

13   Are you saying Southern would have purchased the

14   business, that’s --

15             MR. BROOK:      No, I’m not saying that.

16             THE COURT:      So what are you saying, I’m trying

17   to understand what you’re saying should have happened,

18   how is it that Lester would have been able to get

19   Southern to give the company money sufficient to pay

20   off all of its debts?

21             MR. BROOK:      Well there was, for more context,

22   there was a lawsuit filed by Eber Bros. against

23   Southern, so part of this was a settlement of that.

24   And so there was money being paid to Eber Bros. to get

25   rid of the litigation and to just get them to go away
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 18 of 39
 1                                                                  18

2    quietly.     So the fact is, Southern was paying Eber

3    Bros., it was paying them to shut down business in New

4    York, to give off I believe some of their assets. Eber

5    Bros. was selling off interests that it had in

6    Delaware and Ohio businesses as well. There was a

7    large deal worth many, many millions of dollars and I

8    believe it was an eight figure sum was paid to Eber

9    Bros. by Southern. So there is no question that Eber

10   Bros. and Southern were entering into a deal whether

11   Southern was paying Eber Bros. to shut down. The

12   problem is, when Lester took some of that and siphoned

13   it off for himself, and it happened to be a critical

14   part of it which is the noncompetition provision.

15   Because what good would it do Southern to pay Eber

16   Bros. off to shut it down only to have Lester Eber and

17   Eber Bros. coming in from Connecticut or wherever, and

18   continuing to creating problems, possibly taking, you

19   know, retail sales from them.

20              And so the two -step part of that was they made

21   him a consultant, even though he was still CEO and a

22   fiduciary to Eber Bros. and they inflated the price

23   significantly to include the noncompetition clause

24   there.     And that was how they had the excuse on their

25   books of paying such an inflated amount to Lester
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 19 of 39
 1                                                                  19

2    Eber. And he got that by going around the company. So

3    that, there was no signature from anyone at Eber Bros.

4    on that consulting agreement approving of it for the

5    company, as like additional compensation to Lester for

6    negotiating the deal or something.            There were any

7    number of ways they could have given Lester a deal

8    bonus that was aboveboard. This wasn’t one of them,

9    you can’t take a corporate asset which is its ability

10   to do business, and have that part of it be sold off

11   just by giving it to Lester and letting him remain at

12   the company.

13             THE COURT:      You keep saying a deal, so I’m

14   confused about what the deal is.

15             MR. BROOK:      Sure.    The deal was multifaceted

16   again. Southern Wine & Spirits was paying Eber Bros.

17   to shut down in New York, and it was paying Eber Bros.

18   to give up its operating assets, and I think it had 50

19   percent interest in a Delaware company and an Ohio

20   company. It was settling litigation as well. This was

21   a deal between Southern Wine and Spirits and Eber

22   Bros. Wine and Liquor Corp. and in the middle of that

23   deal --

24             THE COURT:      As it a deal or was it a

25   settlement agreement?
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 20 of 39
 1                                                                  20

2              MR. BROOK:      It was a deal. It was f ar more

3    than just a settlement. In fact, I don’t think that

4    there was a document officially called a settlement,

5    it just said that they would drop the lawsuit.

6              THE COURT:      Okay.

7              MR. BROOK:      I’m not 100 percent on that, it’s

8    many, many pages long.

9              THE COURT:      Okay.

10             MR. BROOK:      But we’re getting really far into

11   the merits of this now --

12             THE COURT:      Right, I understand.

13             MR. BROOK:      And I certainly understand it is a

14   claim that requires development. It’s one of the

15   reasons why I’ve noticed the deposition of So uthern

16   Wine and Spirits to occur on March 25 t h . And so

17   hopefully getting more information there about how

18   this was negotiated. Because surprise, surprise, no

19   one could remember anything about how this was

20   negotiated during their depositions.             At least noth ing

21   in terms of the details or how the amounts were

22   determined, things like that.

23             So what we do have though is a record of the

24   amount being significantly greater when there was a

25   noncompetition clause than in later years where there
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 21 of 39
 1                                                                  21

2    wasn’t one. And based on that we see at least a $1.5

3    million enhancement to Lester as a result of that

4    noncompetition. And we will provide expert testimony

5    about how these transactions work and that in that

6    kind of situation, the company’s ability to compete is

7    going to be something that should be considered a

8    corporate asset that was usurped here. Because I think

9    it is something that is technical enough that it

10   probably does require expert testimony to establish

11   that.

12             THE COURT:      Okay.

13             MR. BROOK:      And I don’t think there is a ny

14   dispute that when that aspect of the transaction was

15   discovered was in discovery in this case and that

16   whenever the date when that document was produced, we

17   can use that as the date, it doesn’t matter that I

18   read it several months later because it’s all still

19   well within the statute. And that is separate and

20   apart from the fiduciary tolling on the first two

21   claims.

22             THE COURT:      Okay.    All right.

23             MR. BROOK:      So you wanted to talk about counts

24   five and six -- four, five and six are the ones

25   regarding business laws and unwinding transactions.
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 22 of 39
 1                                                                  22

2              THE COURT:      Right.

3              MR. BROOK:      I am honestly not aware of any

4    statute of limitation that applies to those and then

5    the declaration of rights. A lot of those regard

6    transactions that occurred just very recently, you

7    know, documents that were being, transactions that

8    were attempted in February, 2017, after this lawsuit

9    was filed, there is no real statute of limitations

10   argument there. I know it was confusing because the

11   brief in opposition to the motion just said this is

12   all outside the statute of limitations, but it’s a lot

13   more nuanced than that obviously. One of the most

14   recent transactions that occurred was in October,

15   2018, when Lester sent his notice that he was going to

16   just take my client’s shares in Eber Bros. par ent

17   company for nothing.       There is no way that is outside

18   the statute of limitations.

19             THE COURT:      Okay.    All right --

20             MR. RAMSEY: Colin Ramsey.

21             THE COURT:      Mr. Ramsey, yes.

22             MR. RAMSEY: Briefly, back to Southern, if I

23   could, and not to get too deep in the woods, and I

24   think Your Honor has anticipated our position is this

25   was not a corporate opportunity, this was Lester Eber,
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 23 of 39
 1                                                                  23

2    individually, that entered into a consulting agreement

3    with Southern.     Eber Bros. was essentially bullied out

4    of the market by Souther n, that ship had sailed. There

5    was no corporate opportunity to usurp at that point.

6    They were out, there was an agreement amongst Southern

7    and Eber Bros. that they were going to be out of New

8    York. At that point, Lester Eber, given his numerous

9    contacts, his experience in the industry, was offered

10   this consulting position with Southern, he had every

11   right to accept it.

12             The value of that consulting agreement, and

13   Lester testified to this during his deposition, and I

14   would anticipate that when we take the de position from

15   Southern, said, look, this is a large company, it pays

16   generous salaries, this was commensurate with what

17   other folks were getting doing similar things in

18   similar areas of the country. So I know Mr. Brook

19   wants to turn this essentially into a conspiracy that

20   Lester was somehow funneling money to himself, that

21   wasn’t the case. He was receiving this money pursuant

22   to an aboveboard consulting agreement.             And if there’s

23   an issue with that, his consulting agreement was back

24   in 2008, and by Mr. Broo k’s own admission, his clients

25   were aware of it at that time. So any claims relating
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 24 of 39
 1                                                                  24

2    to that, I don’t think there are any that are

3    meritorious anyway, but certainly a decade later have

4    sailed, to put it simply.

5              With respect to some of the other arguments

6    that Mr. Brook made, essentially we’re saying a lot of

7    the factual predicates in this third amended

8    complaint, a lot of the actions that are complained

9    of, were not necessarily taken in a fiduciary

10   capacity. He probably has a point on the fiduciary

11   exception relationship if whatever he is relying on is

12   taken in the capacity of a fiduciary. Many of them, at

13   least some of them in the complaint, were not. And

14   those are the ones, and I apologize, I don’t have a

15   brief in front of us, those are the ones that we’r e

16   saying, look, if you are not doing this as a

17   fiduciary, you don’t get obviously the benefit of the

18   fiduciary exception.

19             THE COURT:      How much additional discovery,

20   beyond what’s already been contemplated, would be

21   required by addition of these new claims from your

22   perspective?

23             MR. RAMSEY: I don’t know that it would be

24   terrible significant. I think there would certainly be

25   some additional depositions, one on the stock issue,
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 25 of 39
 1                                                                  25

2    for example, I think we’re probably going to want

3    further depositions of Canandai gua National Bank

4    anyway, but certainly the stock issue that’s raised in

5    the third amended complaint would require additional

6    depositions. Beyond that, some of the depositions that

7    are outstanding might cover that, so I don’t want to

8    say, hey, look, we’ve got to do this whole new round

9    of depositions, but there would at least be some

10   additional discovery from our perspective now.

11             THE COURT:      Okay, and how would that impact

12   the timeline for discovery?

13             MR. RAMSEY: Well, as Mr. Brook said, we’ve got

14   a Southern deposition noticed for the end of this

15   month, we’ve got the deposition of Mark Stein, the

16   brother of plaintiff, Lisa Stein, this Friday

17   actually. There’s been some talk of some other third

18   parties that I think Mr. Brook wanted so I’ll let him

19   speak to that. But I would think a brief extension

20   would probably be necessary, I don’t think it would be

21   too terribly wrong, a month or two would be my

22   thought, subject to Mr. Brook’s opinion.

23             THE COURT:      Okay.    Mr. Brook, from your

24   perspective, how much additiona l discovery would be

25   needed by these added claims and how would that impact
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 26 of 39
 1                                                                  26

2    the schedule?

3              MR. BROOK:      I don’t think there is any

4    additional discovery that would be needed.               I think

5    the Southern deposition is more defensible with the

6    third amended complaint in there in an active claim,

7    but either way, Southern is important because this

8    money that is going to Lester Eber was ultimately what

9    was being used for him to make loans to the company.

10   So the company, he’s getting $600,000 a year from the

11   company and surprise, surprise, the company doesn’t

12   have enough money to pay its debts after that point,

13   even though he’s continuing to receive a six figure

14   salary from him.

15             So understanding where that money was coming

16   from and where it was going is part and parcel to

17   understanding also how this debt crisis occurred that

18   was ultimately the excuse that Lester used to take the

19   company for himself as a creditor. You know, if the

20   company had been getting $600,000 a year from Southern

21   instead, and Lester was just given cred it for making

22   that deal happen, and he was doing the same work for

23   Southern that he did for Eber Bros. you know, he’d

24   just continue to get paid by Eber Bros. for doing the

25   work for the company. If he brought the deal into the
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 27 of 39
 1                                                                  27

2    company as a CEO of the compan y, rather than doing it

3    on the side, the company would not have been in the

4    credit crisis that it had.         And that’s an important

5    part of the story that we need to tell, and

6    understanding that with Southern, so that’s the only

7    one where, you know, if we had the third amended

8    complaint in we’d get more.

9              I have no idea what Mr. Ramsey is talking

10   about when he says he needs more depositions of

11   Canandaigua National Bank based on the sock issue in

12   terms of who owns the stock or not.            That is an issue

13   that is going to be decided entirely based upon two

14   things, interpreting what the dissolution of the trust

15   order says and the bylaws of the company and how those

16   apply. And I think that from the depositions that

17   we’ve had, the last one got unfortunately very heated,

18   very emotional for Ms. Eber, you know, it’s clear that

19   they are under the impression that that issue is a

20   silver bullet for them.        That somehow they’ll be able

21   to just take the shares for nothing based upon that

22   bylaw provision, and then Lester gets to run t he

23   family business without the family in it.              And I

24   believe they also brought up the intent under the Alan

25   Eber Trust document, the will, itself. So maybe we’ll
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 28 of 39
 1                                                                  28

2    also look at the will. But that’s something that I

3    believe is right for adjudication, and becau se it’s

4    seen as this silver bullet, I think it really should

5    be resolved sooner rather than later, and I think it’s

6    going to take that being resolved before we even have

7    a chance at seeing a real settlement offer that is

8    close to valuing what my client’s c laims are worth in

9    this case.

10             THE COURT:      I think when we last spoke all the

11   parties were in agreement that that was a legal issue

12   that could be briefed, is that correct?

13             MR. HERBERT: I think that that’s not so,

14   because it’s become a much more complicated issue.

15             THE COURT:      Okay.

16             MR. HERBERT: I think that the actions, the

17   acts and omissions of Canandaigua as trustee of the

18   trust after June, 2017, raise a whole host of issues

19   about the propriety of actions that they took. Some of

20   the reasons why they did what they did in 2017, we

21   frankly don’t know what they, we don’t know what they

22   were because Lester Eber wasn’t involved in any of

23   that decision making at all, he had nothing to do with

24   it.

25             THE COURT:      I see. So that’s why you’re saying
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 29 of 39
 1                                                                  29

2    you would need som e deposition.

3              MR. HERBERT: Absolutely, yes.            Yes.    I

4    couldn’t tell you today why, I think there’s a

5    question as to whether or not the stock was allocated

6    amongst the beneficiaries in the summer of 2017, I

7    think there’s a serious question as to whether or n ot

8    that was done appropriately. And I don’t know why

9    Canandaigua did it the way they did it and we need to

10   have some deposition testimony from them to understand

11   why they did what they did and the way they did it.

12   And that has ramifications throughout all the issues

13   relating to who’s entitled to which shares of stock

14   and whether or not this call right fits into the whole

15   case. So I think that we did discus this at a prior

16   conference but I think it’s become a much more

17   complicated issue since then.

18             THE COURT:      So from your client’s perspective,

19   there would be the additional deposition of a bank

20   representative.

21             MR. HERBERT: Absolutely.

22             THE COURT:     Okay.

23             MR. HERBERT: I think one thing that’s important

24   to note, in 2017, Canandaigua decided to try to terminate

25   the trust, Alan Eber Trust, and they filed their petition
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 30 of 39
 1                                                                  30

2    in February and it was finally adjudicated in June. Lester

3    and Wendy Eber, they didn’t have anything to do with that

4    process at all, nothing to do with that. So what the

5    motivation was behind the bank’s filing that petition,

6    whether or not they thought they were entitled to try to

7    terminate the trust, because at least on a reading of the

8    petition, the petition seems illogical to us because it

9    doesn’t seem to be responsive to what the requirements

10   are in the will to be in a position to terminate the

11   trust. And then things that happened after that raise

12   a lot of questions in our mind that we need deposition

13   testimony.

14             THE COURT:      Okay.

15             MR. BROOK:      May I say a couple of things to

16   correct Mr. Herbert on a few things that I think are

17   really important to what he said?

18             THE COURT:      Sure.

19             MR. BROOK:      Lester Eber entered an appearance

20   in the action to terminate the trust, and his lawyer

21   waived any objection to terminating the trust. That’s

22   why the Court enter ed an order saying here’s how the

23   assets are going to be distributed. So for Mr. Herbert

24   to stand up and say they didn’t have anything to do

25   with that is just incorrect. And that lawyer Wendy
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 31 of 39
 1                                                                  31

2    Eber said was representing her interests personally as

3    well. So any objections that they have to Canandaigua

4    terminating the trust and the Court entering that

5    order, they had an obligation to enter at the time

6    when they made an appearance in that case. If they

7    hadn’t made an appearance, like my clients did not,

8    maybe they’d have some kind of an argument to do it --

9              THE COURT:      Why didn’t your clients make an

10   appearance?

11             MR. BROOK:      Well, because, frankly,

12   termination was premature.

13             THE COURT:      So why didn’t your clients enter

14   an objection ?

15             MR. BROOK:      Because at the e nd of the day the

16   last thing they wanted was to have the company

17   business still in the hands of Lester and Wendy Eber.

18   And as long as the trust was around, there was a

19   serious risk that, you know, this would go on years

20   longer as a new trustee has to be ap pointed, and then

21   we’d have to be overseeing that trustee.

22             So when Canandaigua said they were going to

23   just try to terminate the trust and distribute the

24   shares, my clients made, we made the decision not to

25   oppose that, but not to support it either.
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 32 of 39
 1                                                                  32

2              THE COURT:      But now you’re using the basis of

3    that to add new claims to the complaint.

4              MR. BROOK:      Well because, at the end of the

5    day, that order is still a Court Order that is binding

6    on the parties that did enter an appearance there, and

7    it’s binding on my clients, too.

8              THE COURT:      Right, but how is it, if your

9    clients had an opportunity to object to that, you

10   didn’t appear, you chose not to appear, you chose not

11   to object and now you want to use that transaction as

12   the basis to add a claim against the def endants, is

13   that right?

14             MR. BROOK:      I think Your Honor has it

15   backwards. They’re the ones who want to undo that

16   Court Order. We support that Court Order, we have no

17   problem with what that Court did, with what was

18   ordered in it, it was done completely corr ectly in

19   terms of distributing the assets according to how they

20   needed to be.

21             THE COURT:      Okay.

22             MR. BROOK:      And Lester Eber agreed with that

23   and then years later Canandaigua is saying, well, we

24   need to distribute these shares. And first there were

25   these excuses about a missing stock book.              We’ve
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 33 of 39
 1                                                                  33

2    recently had some emails produced to us by

3    Canandaigua’s lawyer that show that, and Your Honor

4    may remember this, too, so representations had been

5    made that no one misplaced the stock book for the

6    company, that was never represented. Multiple emails

7    from Lester and Wendy’s lawyer in that trust action,

8    in that Surrogates Court action, to Canandaigua’s

9    lawyer saying we can’t find the stock book, we’re

10   going to maybe do a special trip up to Rochester to

11   try to find it.

12             So there was active obstruction going on

13   trying to prevent the Court’s order from going

14   through. Because what happened was they entered an

15   appearances, they order went through, and now they

16   don’t want to abide by the order that they were a part

17   of. And so we’re not challenging that, we’re simply

18   saying that we’ve been relying on that for a long

19   time, from the first time that we amended the

20   complaint after that transaction we made it clear that

21   the trust doesn’t exist, that’s our understanding.

22             And what M r. Herbert’s actually saying is he

23   wants to revive the trust, have this Court somehow do

24   that, even though it’s a Surrogates Court order that

25   has already terminated the trust, I don’t know how
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 34 of 39
 1                                                                  34

2    that’s possible. But the other thing that’s really

3    remarkable a bout their position is they think that the

4    trust still exists and should be revived by judicial

5    fiat, but that Lester Eber doesn’t have any duties as

6    trustee.   That somehow only he was relieved of his

7    duties as trustee. I mean obviously Mr. Gumaer also

8    passed away, so that Canandaigua is now solely the bad

9    guy. And what they are really trying to do is they’re

10   trying to take advantage of the fact that we did reach

11   a settlement with Canandaigua which was very much on

12   the sidelines on this thing. They only thi ng they did

13   wrong was not acting more as trustee and filing suit

14   when it discovered these transactions earlier. So

15   they’re trying to make Canandaigua into the bad guy as

16   much as they can and they’re trying to delay this

17   thing. There is no reason why we nee d to depose

18   someone from Canandaigua about what they did. Nothing

19   that they did or didn’t do is remotely in dispute. The

20   only question that this Court can address is a legal

21   one which is does this Court see the Court’s order

22   from Surrogates Court as having impact or binding

23   authority here. I mean there’s legal issues that might

24   come into play, but none of that is going to require a

25   deposition and further delay of this issue.
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 35 of 39
 1                                                                  35

2               THE COURT:     Okay.

3               MR. BROOK:     Thank you.

4               THE COURT:     Hold on, let me hear from Mr.

5    Calihan.

6               MR. CALIHAN:     I just want it noted that the

7    Gumaer estate has already asked for both Canandaigua

8    depositions and they’ve been agreed to.

9               THE COURT:     Um -hmm.

10              MR. CALIHAN:     We may be arguing about the

11   scope of those depositions but we’re going to be

12   completing Awk’s (phonetic) deposition and then taking

13   the deposition of Mr. Lowenthal. I think there is no

14   dispute but that they are going to go forward.

15              MR. BROOK:     I think the issue is the third

16   Canandaigua deposition.

17              THE COURT:     Okay.

18              MR. HERBERT: Let’s make sure we understand

19   what we’re talking about here. Mr. Brook, it’s very

20   interesting but that’s actually not what happened,

21   okay?   Canandaigua, in the winter of 2017, they

22   decided to terminate the trust. They cobbled up a

23   petition to be filed i n the Surrogates Court. They

24   cobbled up a final accounting with respect to the

25   termination of the trust. It is noted in the
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 36 of 39
 1                                                                  36

2    accounting expressly that Lester Eber had nothing to

3    do with the preparation of the final accounting, okay?

4    It is true that when it came on for adjudication, that

5    Lester Eber did make an appearance there and did

6    acquiesce in the final order, okay, but all the

7    termination order did was it ordered that the assets

8    of the trust as a whole be distributed one -third, one-

9    third, one -third. It didn’t purport to address how any

10   particular issue was to be allocated amongst the

11   beneficiaries.

12             So there was a process in July and August of

13   2017 where the Trust Department people at Canandaigua

14   came up with a specific allocation of the specific

15   assets in the trust.       Their first attempt at

16   allocating the assets, we pointed out to them, was

17   wrong, okay, it had nothing to do with the order from

18   the Surrogates Court, this was like mop up duties that

19   Canandaigua had as a trustee.          If you look at the

20   order issued by the Surrogates Court, it’s all about

21   what Canandaigua has to do to finalize the

22   distribution of the trust assets. There is nothing in

23   there about what Lester Eber has to do, he didn’t have

24   anything to do. Lester Eber pointed out to the people

25   at Canandaigua that they did the allocation
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 37 of 39
 1                                                                  37

2    incorrectly.     Then in the month of August Canandaigua

3    went back and did a reallocation and it would be our

4    contention that we’ re not so sure they did that

5    correctly, and it does have ramifications on all the

6    rest of the issues.

7              THE COURT:      Okay. Well I’m going to permit you

8    to ask questions about this in the depositions of the

9    Canandaigua folks whose depositions have been noticed.

10   I’m going to --

11             MR. HERBERT: Can I ask you, those are not the

12   right witnesses though.

13             THE COURT:      Oh, so you need to have a

14   different person from Canandaigua?

15             MR. HERBERT:      Right.

16             MR. RAMSEY:      The thought was, if Your Honor

17   read the motion to intervene, we’d do an appropriate

18   notice and have them produce --

19             THE COURT:      Yes, I’m granting th e motion to

20   intervene and then you can notice that deposition. I’m

21   going to reserve judgment on the amendment to the

22   complaint, but I will turn to that shortly.               So let’s

23   talk about the discovery schedule though, it seems

24   that you’re not going to meet the March 29 t h deadline

25   to complete fact discovery, you have an expert
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 38 of 39
 1                                                                  38

2    discovery deadline of May 31 s t right now, so I’m going

3    to extend both deadlines by sixty days.              And I’m going

4    to schedule another conference, status conference , how

5    would Monday, May 20 t h work?

6              MR. BROOK:      That time, Your Honor?

7              THE COURT:      Let’s do 10 a.m.        All right, is

8    there anything else that any of the parties wanted to

9    raise at this time?

10             MR. BROOK:      I understand how burdened the

11   Court is, I’ve clerked, does the Court have any sense

12   of when we might get a ruling on the privilege issues?

13   Because to the extent that we need to do much more

14   discovery at all, that’s really the biggest factor.

15             THE COURT:      I understand.       I’m working on it.

16             MR. BROOK:      Okay.

17             THE COURT:      All right, then we’re adjourned.

18   Thank you.

19             (Whereupon the matter is adjourned to May 20,

20   2019, at 10:00 a.m.)

21

22

23

24

25
 Case 1:16-cv-09517-LAK Document 197 Filed 03/26/19 Page 39 of 39
 1                                                                  39

2

3                          C E R T I F I C A T E

4

5              I, Carole Ludwig, certify that the foregoing

6    transcript of proceedings in the United States District

7    Court, Southern District of New York, Kleeberg, et al.

8    versus Eber, et al., Docket #16cv9517, was prepared using

9    PC-based transcription software and is a true and accurate

10   record of the proceedings.

11

12

13   Signature_______________________________

14

15   Date:   March 25, 2019

16

17

18

19

20

21

22

23

24

25
